                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


   LUKE JONES,
        Petitioner,

           v.                                                     No. 3:15-cv-1405 (VAB)

   UNITED STATES OF AMERICA,
        Respondent.



             RULING AND ORDER ON MOTION FOR RECONSIDERATION

        On September 28, 2018, this Court denied Luke Jones’s application for a writ of habeas

corpus. See Ruling and Order, dated Sept. 28, 2018, ECF No. 12. The Court found that the

motion was an uncertified, successive habeas petition, as it raised claims regarding the original

judgment of conviction and was not based on a new, intervening judgment. Id. at 6. The Court

therefore found that it had no jurisdiction to rule on the merits of the petitioner’s claims in the

absence of a certification by the Second Circuit Court of Appeals (the “Second Circuit”). Id.

(citing Torres v. Senkowski, 316 F.3d 147, 149 (2d Cir. 2003) (“[T]he authorization requirement

is jurisdictional and therefore cannot be waived.”). Accordingly, the Court transferred the

petition to the Second Circuit under 28 U.S.C. § 1631, in the interest of justice, for a

determination of whether it may be heard by this Court. Id. at 7; Order of Transfer, dated Sept.

28, 2018, ECF No. 13; see also Liriano v. United States, 95 F.3d 119, 123 (2d Cir. 1996) (per

curiam) (“[W]hen a second or successive petition for habeas corpus relief or § 2255 motion is

filed in a district court without the authorization by this Court that is mandated by § 2244(b)(3),

the district court should transfer the petition or motion to this Court in the interest of justice

pursuant to § 1631. . . .”).
        In a filing dated October 26, 2018, Mr. Jones moved for reconsideration of the Court’s

Order. See Motion for Reconsideration, filed Nov. 9, 2018, ECF No. 14. 1

        Under this District’s local rules, motions for reconsideration must be filed and served

within seven days of the filing of the decision or order from which such relief is sought. D.

Conn. L. Civ. R. 7(c)(1). Mr. Jones’s motion is therefore untimely, as it was made three weeks

after the October 5, 2018 deadline.

        Even if the motion were not untimely, however, this Court has no jurisdiction to decide

Mr. Jones’s motion for reconsideration, as the case was transferred to the Second Circuit six

weeks ago. Any further filings as to the successive habeas petition must accordingly be directed

to the Second Circuit.

        Mr. Jones's motion therefore is DENIED for want of jurisdiction.

        SO ORDERED this 14th day of November, 2018, at Bridgeport, Connecticut.


                                                                        /s/ Victor A. Bolden
                                                                       Victor A. Bolden
                                                                       United States District Judge




1
 While the filing was entered on the docket by the Clerk of the Court on November 9, 2018, the certificate of
service attached to the motion is dated October 26, 2018. See Certification, annexed to Motion for Reconsideration
at 12.

                                                         2
